Citation Nr: 0946508	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  08-05 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for service-connected right Achilles tendonitis with 
Haglund's deformity.

2. Entitlement to an initial rating in excess of 10 percent 
for service-connected left Achilles tendonitis with Haglund's 
deformity, status post resection calcaneal exostosis, to 
include the question of whether a separate rating is 
assignable for a painful scar resulting from surgical repair.

3. Entitlement to extension of temporary total disability 
evaluation based upon convalescence beyond March 31, 2006.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to October 
2005.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Providence, Rhode Island.

In a January 2006 rating decision, the RO granted service 
connection for right and left Achilles tendonitis, rating 
each foot 10 percent disabling, effective from October 22, 
2005.  The Veteran timely filed a Notice of Disagreement 
(NOD) in February 2006.  The RO provided a Statement of the 
Case (SOC) in November 2007.  In February 2008, the Veteran 
filed a substantive appeal (VA Form 9).  In a recent 
decision, the Court of Appeals for Veterans Claims (Court) 
held that a substantive appeal is not a jurisdiction-
conferring document.  Percy v. Shinseki, 23 Vet. App. 37 
(2009) (finding that the VA may waive any issue of timeliness 
in the filing of a substantive appeal, either explicitly or 
implicitly).  In the instant case, the undersigned heard 
testimony on the increased rating claims despite the untimely 
substantive appeal.  In accordance with the Court's holding 
in Percy, the Board waives the filing of a timely substantive 
appeal with respect to the increased rating claims and finds 
that it has jurisdiction over these issues.

By further RO action in February 2006, a temporary total 
rating was assigned under 4.30, effective from February 17, 
2006 to March 31, 2006, based on the need for convalescence 
following a surgical repair of left Achilles tendonitis with 
Haglund's deformity in February 2006.  The previously 
assigned 10 percent rating for the left foot was reinstituted 
as of April 1, 2006.  In a May 2006 rating decision, the RO 
denied the Veteran's request for an extension of his 
temporary total disability rating based on convalescence 
under 38 C.F.R. § 4.30.  He filed a notice of disagreement in 
September 2006 and a statement of the case was issued in 
December 2007.  In February 2008, the Veteran submitted a 
timely substantive appeal.

In October 2007, the Veteran testified before a Decision 
Review Officer.  In May 2009, the Veteran testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  Transcripts of both hearings are associated with the 
claims folder.

The Board notes that the Veteran was represented by attorney 
Christopher A. Murphy at both hearings, and Mr. Murphy has 
submitted documents on behalf of the Veteran.  The record 
does not contain a signed VA Form 21-22 appointing Mr. Murphy 
as the Veteran's representative.  However, in a September 
2006 letter, Mr. Murphy identified himself as the Veteran's 
representative.  And in a November 2006 letter, the Veteran 
confirmed that he was being represented by Mr. Murphy.  
Accordingly, the Board finds that there is no prejudice by 
proceeding with a decision regarding these claims without a 
signed VA 21-22 from Mr. Murphy.

The claims file appears to raise an informal claim of 
entitlement to secondary service connection for a back 
disability.  See report of December 2005 VA examination.  
This issue is not developed for appellate consideration and 
is referred to the RO for appropriate action.   


FINDINGS OF FACT

1. The Veteran's service-connected right Achilles tendonitis 
with Haglund's deformity is manifested by X-ray evidence of a 
superior calcaneal (heel) spur and subjective complaints of 
pain, but no appreciable limitation of ankle motion; the 
overall degree of functional impairment is no more than 
moderate.

2. The Veteran's service-connected left Achilles tendonitis 
with Haglund's deformity is manifested by X-ray evidence of a 
superior calcaneal spur, subjective complaints of pain, 
slight to moderate limitation of ankle motion, and some 
apparent gait disturbance; the overall degree of functional 
impairment is no more than moderate.

3. A painful scar, a residual of a surgical repair of the 
left Achilles tendon in February 2006, is present; the scar 
is small in size and not otherwise productive of additional 
functional limitation.

4. From February 17, 2006 to April 18, 2006, the 
postoperative residuals of the Veteran's left ankle surgery, 
which necessitated the use of crutches and restricted weight 
bearing on his left foot, were severe in nature.

5. After April 18, 2006, the Veteran's postoperative 
residuals of left ankle surgery have not been severe.


CONCLUSIONS OF LAW

1. The criteria for the assignment of an initial or staged 
rating in excess of 10 percent from October 22, 2005, for 
right Achilles tendonitis with Haglund's deformity have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 3.326, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71(a), 
Diagnostic Codes 5099-5024, 5271 (2009).

2. The criteria for the assignment of an initial or staged 
rating in excess of 10 percent from October 22, 2005, for 
postoperative residuals of left Achilles tendonitis with 
Haglund's deformity (other than a scar) have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71(a), Diagnostic 
Codes 5099-5024, 5271 (2009).

3. The criteria for the assignment of an initial rating of 10 
percent, but none greater, for a painful scar of the left 
heel from a surgical repair of the Achilles tendon have been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 3.326, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801-7805 
(2009).

4. The criteria for an extension of a temporary total 
disability rating to April 18, 2006, but no further, based 
upon convalescence are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.30 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of these claims.  The 
VA has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA.

a. Duty to Notify

The VA has a duty to notify the Veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) the Veteran's 
status; (2) the existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) the 
degree of disability; and (5) the effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

The November 2005 letter from the AMC/RO satisfies these 
mandates.  The letter informed the Veteran about the type of 
evidence needed to support his increased rating claims, 
namely, proof that his service-connected disabilities had 
grown in severity.  This correspondence clearly disclosed 
VA's duty to obtain certain evidence for the Veteran, such as 
medical records and records held by any Federal agency, 
provided the Veteran supplied enough information to enable 
their attainment.  The letter made clear that although VA 
could assist the Veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  The letter additionally apprised the Veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claims.  The Board thus 
finds that the Veteran received notice of the evidence needed 
to substantiate his higher rating claims, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the Veteran prior to 
the RO decision that is the subject of this appeal in its 
November 2005 letter.  Although the RO did not supply the 
Veteran with notice of the type of evidence necessary to 
establish a rating or effective date with respect to the 
increased rating claims, it did supply Dingess notice in the 
January 2009 letter with respect to the request for an 
extension of the temporary total disability evaluation.  
Timely Dingess notice would not have operated to alter the 
outcome of any of the Veteran's claims because evidence 
warranting an increased rating for bilateral Achilles 
tendonitis with Haglund's deformity is lacking.  The Veteran 
thus was not prejudiced by any defect in timing, as "the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.  

The Board notes that the U.S. Court of Appeals for Veteran 
Claims previously held that, with respect to claims for an 
increased rating, a detailed notice, tailored to the specific 
aspects of each claim, must be provided under 38 U.S.C.A. § 
5103(a).  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, the Federal Circuit reversed that decision, holding 
that what is required is generic notice of the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment 
and earning capacity, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 
(Fed. Cir. Sept. 4, 2009).  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board parenthetically notes that, since 
the claims for higher ratings on appeal are downstream issues 
from that of service connection, Vazquez notice was never 
required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007), Dingess, 19 Vet. App. at 
473, 491.  

The Veteran has not demonstrated or even pled prejudicial 
error, and he has not raised an effective date claim.  He has 
been represented by a private attorney since September 2006.  
Under such circumstances, any error with respect to the 
timing of the notice is harmless.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) regarding the rule of prejudicial 
error.

b. Duty to Assist

The VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the Veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA has also satisfied its duty to assist the veteran under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service treatment 
records, VA treatment records, and private treatment records 
have been associated with the claims folder.  The Veteran 
exercised his right to a hearing and provided sworn testimony 
before a DRO in October 2007 and a Veterans Law Judge in May 
2009.  The Board finds that there is no indication that there 
is any additional relevant evidence to be obtained either by 
the VA or by the Veteran, and there is no other specific 
evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

Additionally, the Veteran was afforded VA examinations in 
December 2005 and October 2007.  These examinations were 
thorough in nature and adequate for the purpose of rating the 
Veteran's right and left foot/ankle disabilities during the 
period of time at issue.  The Board determines that the 
medical evidence of record is sufficient to resolve this 
appeal; there is no further duty to provide a medical 
examination or opinion.  38 C.F.R. §§ 3.326, 3.327.  The 
medical evidence, to include outpatient clinic records 
relating to the Veteran's post-operative course following 
left foot surgery in February 2006, are adequate to 
adjudicate the claim for an extension of a temporary total 
rating based upon convalescence. 
In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II. Law and Regulations

a. Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

When there is no diagnostic code specific to the disability 
for which the veteran is service-connected, the service- 
connected disability is rated by analogy under a diagnostic 
code for a closely related condition that approximates the 
anatomical localization, symptomatology and functional 
impairment.  See 38 C.F.R. §§ 4.20, 4.27 (2007).  In the case 
at hand, the veteran's bilateral Achilles tendonitis has been 
rated by analogy under Diagnostic Code 5024.  See January 
2006 RO decision, which granted service connection and 
assigned 10 percent evaluations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5099-5024.  

When there is no diagnostic code specific to the disability 
for which the Veteran is service-connected, the service-
connected disability is rated by analogy under a diagnostic 
code for a closely related condition that approximates the 
anatomical localization, symptomatology and functional 
impairment.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  In the case 
at hand, the Veteran's Achilles tendonitis with Haglund's 
deformity of the bilateral ankles have been rated by analogy 
under Diagnostic Code 5024 as tenosynovitis.  The Board will 
consider whether a higher rating can be granted under this 
code, as well as consider any other potentially applicable 
diagnostic codes.

The disorders under Diagnostic Code 5024 are rated on 
limitation of motion of affected parts as degenerative 
arthritis.  As this is Achilles tendonitis with Haglund's 
deformity of the bilateral ankles, the disorders will be 
rated utilizing Diagnostic Code 5271, providing for ratings 
based on limitation of flexion of the ankle.  For the ankle, 
moderate limitation of motion is rated 10 percent, whereas 
marked limitation of motion warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, DC 5271.  The average normal range of 
motion of the ankle is from 20 degrees of dorsiflexion to 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

Consideration of the Veteran's surgical scarring from the 
repair of his left Achilles tendon in February 2006 is 
likewise in order.

Scars of other than the head, face, or neck, which are deep 
or which cause limited motion are 10 percent disabling if 
exceeding six square inches (39 square centimeters).  38 
C.F.R. § 4.118, DC 7801.  Scars of other than the head, face, 
or neck, which are superficial and do not cause limited 
motion, are 10 percent disabling, if they cover an area of 
144 square inches (929 square centimeters) or greater.  38 
C.F.R. § 4.118, DC 7802.

Superficial, unstable scars are 10 percent disabling.  38 
C.F.R. § 4.118, DC 7803.  Superficial scars that are painful 
on examination are 10 percent disabling.  38 C.F.R. § 4.118, 
DC 7804.  Finally, other scars are to be rated on the basis 
of limitation of function of the affected part. 38 C.F.R. § 
4.118, DC 7805.

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . . in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these 
elements"), 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant.  38 C.F.R. § 4.40; accord Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Additionally, "[w]eakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40.  The Board observes that 38 
C.F.R. § 4.40 does not require a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

b. Fenderson Appeal

In the instant case, the Veteran has challenged the initial 
disability rating for bilateral Achilles tendonitis with 
Haglund's deformity, as opposed to having filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (noting distinction between claims stemming 
from an original rating versus increased rating).  The 
Veteran thus seeks appellate review of the RO's initial 
disability ratings because of his dissatisfaction with the 10 
percent ratings.  See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id. at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson appeal.  
Id. (recognizing that this rule "is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability") 
(internal quotation marks omitted); cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (applying rule in increased rating 
case).  Instead, the Board gives consideration to all the 
evidence of record from the date of the veteran's claim.  
Fenderson, 12 Vet. App. at 126-27.   Additionally, "[w]hen 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability such doubt will be  resolved in favor of the 
[veteran]."  38 C.F.R. § 4.3.  "Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating."  
38 C.F.R. § 4.7. 

c. Temporary Total Disability Ratings 

38 C.F.R. § 4.30 sets forth governing provisions for 
convalescent ratings.  It provides: "A total disability 
rating (100 percent) will be assigned without regard to other 
provisions of the rating schedule when it is established by 
report at hospital discharge (regular discharge or release to 
non-bed care) or outpatient release that entitlement is 
warranted under paragraph (a) (1), (2) or (3) of this section 
effective the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release.  The termination of these 
total ratings will not be subject to 
§ 3.105(e) [governing reduction in evaluation] of this 
chapter.  Such total rating will be followed by appropriate 
schedular evaluations.  When the evidence is inadequate to 
assign a schedular evaluation, a physical examination will be 
scheduled and considered prior to the termination of a total 
rating under this section."  38 C.F.R. 
§ 4.30.  Section 4.30(a) enumerates the circumstances under 
which a veteran may receive a total disability rating.  It 
provides that "[t]otal ratings will be assigned under this 
section if treatment of a service-connected disability 
resulted in: (1) Surgery necessitating at least one month of 
convalescence . . . . (2) Surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited) . . . . (3) Immobilization by cast, 
without surgery, of one major joint or more . . . ."  38 
C.F.R. § 4.30(a).  Section 4.30(b) allows the extension of a 
temporary total disability rating due to convalescence and 
states that "(b) [a] total rating under this section will 
require full justification on the rating sheet and may be 
extended as follows: (1) Extensions of 1, 2 or 3 months 
beyond the initial 3 months may be made under paragraph 
(a)(1), (2) or (3) of this section. (2) Extensions of 1 or 
more months up to 6 months beyond the initial 6 months period 
may be made under paragraph (a)(2) or (3) of this section 
upon approval of the Adjudication Officer."  38 C.F.R. § 
4.30(b).

d. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

An October 2005 private treatment record from Dr. R.W.S. 
(initials used to protect privacy) indicates that the Veteran 
complained of pain on both sides of both ankles in the area 
of the Achilles as well as the heels themselves.  Examination 
revealed "obvious" Haglund's deformities with a very 
prominent exostosis on the posterior/superior aspect of the 
calcanei.  The Achilles tendon was tender "both in the 
bodies and the insertions."  The doctor noted satisfactory 
subtalar motion, reasonably good strength, and "pretty 
good" flexibility.  The heel cord was "very tender" 
bilaterally.  A neurological examination was normal.  The 
doctor noted that while the Veteran had a "slight tendency 
to pronate," he maintained his arch "for the most part."  
The Veteran walked with a slight external rotation at the 
hips.  X-rays revealed a prominent Haglund's deformity 
bilaterally.  The impression was chronic Achilles 
tendinitis/tendinosis with Haglund's deformities.  The doctor 
determined that the Veteran needed a "very major exostectomy 
and open repair" of both Achilles tendons.  He indicated 
that he would not operate on both ankles at the same time, 
and estimated a recovery time of 6-9 months for each 
procedure.

The Veteran submitted to a December 2005 VA examination.  He 
complained of bilateral Achilles tendon pain and indicated 
that he was not working because he could not stand straight 
for more than five minutes.  The clinician noted the Veteran 
had a limping gait "because the left side is worse than the 
right."  The Veteran further indicated that he had developed 
lower back pain as a result of this condition.  The examiner 
noted mild tenderness at the L5-S1 area with mild 
paravertebral muscle spasm.  There was also tenderness at 
both hind feet, especially the Achilles tendon area.  There 
was good circulation at the dorsalis pedis and posterior 
tibial.  No edema was noted.  The examiner wrote "the other 
joint has good range of motion."  There was no swelling, 
tenderness, redness, or effusion.  The examiner reviewed the 
claims file and diagnosed bilateral Haglund's deformity.

A VA treatment note dated February 17, 2006 indicates that 
the Veteran underwent a resection of the calcaneal 
exostosis/Haglund's deformity, left foot.  X-rays reveal a 
superior calcaneal spur bilaterally.  At that time, the 
podiatrist stated that the Veteran would require 4-6 weeks' 
post-operative convalescence time.

A February 22, 2006 correspondence from the VA podiatrist who 
performed the surgery contains the following statement:  
"[The Veteran] will require 4-6 weeks post-operative 
convalescence for complete healing of the surgical site."  A 
treatment note dated the same day indicates that the Veteran 
remained non-weight bearing and was using crutches and a 
surgical shoe.  The podiatrist instructed the Veteran to 
continue non-weight bearing, in addition to using ice and 
elevating his foot.

A March 1, 2006 VA treatment note indicates that the Veteran 
had "been off his foot as indicated."  The clinician 
instructed the Veteran to continue non-weight bearing, in 
addition to using ice and elevating his foot.

A March 22, 2006 VA treatment note indicates that the Veteran 
had started to walk on his left foot using a surgical shoe.  
He reported mild discomfort to the Achilles tendon.  The 
clinician wrote that the Veteran "may progress to weight 
bearing with sneakers."

An April 19, 2006 VA treatment note indicates that the 
Veteran reported decreased pain during ambulation as compared 
to before the surgery.  The same podiatrist who performed the 
surgery noted that the surgical site had healed with no signs 
of infection.  There was no edema or tenderness to palpation.  
There was no pain upon ankle range of motion.  The podiatrist 
ordered "unrestricted activity" and indicated that the 
Veteran was discharged.

A June 16, 2006 VA treatment note indicates that the Veteran 
complained of left heel pain, which he rated as 9/10.  He 
indicated that the pain was worse at the end of a workday.  
He was unable to walk for long periods of time and was unable 
to work long hours.

On June 26, 2006, the Veteran stated that he had been doing 
well for awhile but that the pain had come back.  His left 
foot felt better when he wore boots at work.  The Veteran was 
using a cane and was wearing flip flops.  He stated that "he 
had to get a job because the VA took him off disability and 
his wife is 4 months pregnant."  No erythema was noted.  
There was mild edema to the left posterior heel and pain upon 
palpation to the left heel with medial/lateral compression.  
Muscle strength was 4/5 bilaterally.  There was pain upon 
range of motion on the left.  X-rays of both feet revealed no 
evidence of acute fracture.  The assessment was recurrent 
Haglund's deformity, left foot.  The clinician noted that the 
Veteran was "only three months post-op" and "still 
healing."  The clinician consulted physical therapy for 
equinus stretching and scar tissue massage therapy, and 
discussed with the Veteran the possibility of re-doing the 
surgery. 

An August 7, 2006 VA treatment note indicates similar 
findings upon examination.  The Veteran was given a Lidocaine 
injection.

A September 7, 2006 VA treatment note indicates that the 
injection had provided temporary relief.  He complained of 
constant pain in the Achilles tendon itself but not on the 
heel.  No erythema or edema were noted.  The assessment was 
Achilles tendonitis, most likely secondary to post-operative 
adhesions/fibrosis.  The clinician ordered physical therapy.

A September 13, 2006 VA physical therapy note indicates that 
the Veteran complained of pain along his Achilles while 
walking, which he rated 6-7/10.  He was working as a union 
laborer in a power plant, which required him to be on his 
feet all day.  He wore steel-toed shoes while at work.  Upon 
examination, there was left ankle dorsiflexion -5, plantar 
flexion to 60 degrees, inversion to 26 degrees, eversion to 6 
degrees.  The clinician noted tenderness to palpation along 
the bilateral distal 1-3 of the Achilles tendon on the left 
foot.  The Veteran presented with an antalgic gait.  Although 
strength was not formally tested, the clinician noted that 
the Veteran had decreased functional strength.  The therapist 
prescribed compression stockings and inserts.

On September 21, 2006, the VA physical therapist noted there 
was "possible scar entrapment to surgical site left."  The 
Veteran reported that the stockings and inserts "help[ed] a 
lot" and that he had noticed improved range of motion.  He 
rated the pain 5-6/10.  

The Veteran failed to report for his October and November 
2006 VA podiatry appointments.

An April 2007 letter from Dr. R.W.S. indicates that the 
Veteran had failed nonoperative management, and that the 
Veteran had reported an unsuccessful surgery.  The doctor 
recommended separate bilateral surgical procedures, and noted 
that "the estimated convalescence time can be from six to 
nine months for an individual surgery."  

The Veteran submitted to another VA examination in October 
2007.  He indicated that he could not stand or walk for more 
than 15-20 minutes.  He stated that he occasionally used a 
cane "primarily for the left ankle."  The Veteran related 
that he was unable to do his job as a power plant maintenance 
man.  He was no longer in physical therapy. 

Upon examination, the Veteran walked slowly with a slight 
limp.  He was wearing sandals but was not using a cane.  
There was slight swelling of the surgical scar, which was 
well healed.  With respect to the left ankle, there was 
dorsiflexion to 15 degrees with "repeatedly resisted 
strength."  There was plantar flexion to 35 degrees.  The 
examiner noted that "[t]hese were repeated 6 times with no 
pain, weakness, fatigue, or lack of endurance."  He noted 
that there was "definite limited motion" but "no apparent 
visible pain."  The posterior portion of the ankle was 
swollen with a pink healing scar.  With respect to the right 
ankle, there was dorsiflexion of 20 degrees repeatedly 
without any pain, weakness, fatigue, or lack of endurance.  
There was good strength resisting dorsiflexion and plantar 
flexion.  There was plantar flexion to 45 degrees.  This was 
repeated 6 times with no pain, weakness, fatigue, or lack of 
endurance.  

The examiner reviewed the claims file and diagnosed 
"bilateral Achilles tendonitis with further aggravation from 
an injury plus status post op repair of Haglund deformity on 
the left."  He noted the Veteran's subjective complaints of 
left ankle discomfort.  The examiner determined that there 
was "definitely a slight to moderate functional impairment 
of the left ankle" but no history of recent flare-ups.

Veteran's Statements

In a December 2005 correspondence, the Veteran wrote "[m]y 
feet cause me great pain each day and sometimes I am unable 
to walk."

In a letter dated February 21, 2006, the Veteran indicated 
that he had had surgery on his left foot.  He stated that 
"my recuperation period is expected to be a few months" 
after which he planned on having surgery on the right foot.  
He wrote "[b]ecause of the two surgeries and recuperation 
periods, I am unable to work . . . It is impossible for me to 
hold a job with my current medical situation."  

A letter dated March 27, 2006 contains the following 
statement:  

After meeting with the podiatrist who performed the 
surgery [], he suggested that I request at least 
another month of temporary 100% disability.  I am 
no where near 100% healed, and I am continuing to 
receive treatment for my foot at the Providence VA 
hospital."

May 2009 Travel Board Hearing

The Veteran testified that the sharp pain in his heels make 
it "really hard to walk."  Hearing Transcript at 6.  He 
complained of limitation of motion and difficulty climbing 
stairs.  He sometimes uses a cane.  He also wears shoes that 
do not rub against the heels, such as sandals or clogs.  The 
Veteran indicated that pushing on the left heel results in 
soreness because of the surgical scar.  He stated that he 
currently works as a machine operator "so I'm not on my feet 
so much."  Id.  He typically drives a bulldozer or crane.  
The Veteran testified that "after the surgery sometime that 
May I had to go back to work."  Id.  That job was full-time 
and consisted of sitting outside an urban access hole to a 
boiler or similar work.  The Veteran indicated that he had 
applied for that job, and stated "I had no choice but to go 
back to work because my wife was pregnant at the time and I 
had no income."  Id. at 7.  

b. Discussion

Bilateral Foot/Ankle Disability 

The Board finds that the preponderance of the evidence is 
against the claims for disability evaluations in excess of 10 
percent for the Veteran's service-connected right and left 
ankle/foot disabilities.  The Veteran reports bilateral heel 
discomfort exacerbated by activities such as prolonged 
standing and walking.  His physical findings are significant 
for bilateral Achilles tendonitis with Haglund's deformity 
and calcaneal spurs.  The range of motion of the left ankle 
has been measured as dorsiflexion to 15 degrees and plantar 
flexion to 35 degrees, which is not consistent with more than 
mild to moderate limitation.  There is full range of motion 
of the right ankle.  The October 2005 private provider and 
the December 2005 VA examiner indicated that the Veteran's 
heels were tender upon palpation.  The VA examiners have also 
noted an antalgic gait.  However, despite the Veteran's May 
2009 testimony that it is painful to walk, there is no 
objective clinical evidence indicating that the Veteran's 
bilateral heel pain has resulted in marked limitation of 
motion of either ankle.  Accordingly, the Board finds that a 
rating in excess of 10 percent for limitation of motion is 
not warranted for either ankle/foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

There is evidence of a surgical scar on the left heel that is 
tender and associated with entrapment.  The Board notes that 
the September 2006 clinician consulted physical therapy for 
scar tissue massage therapy.  That scar is not productive of 
any additional limitation of motion and is not shown to be of 
an area exceeding six square inches and, thus, a separate 
compensable evaluation is not in order on these bases.  There 
is otherwise no showing that such scar is unstable or 
productive of limitation of function.  Thus, a compensable 
rating is not for assignment for the Veteran's left heel scar 
under DC 7801-7803 or 7805.  However, since the scar is 
painful upon physical (objective) examination, a 10 percent 
rating is warranted under DC 7804.  The 10 percent rating is 
the maximum evaluation allowed for a tender scar of this 
size.  Id.

In reaching this decision about the Veteran's bilateral heel 
disabilities, the Board has considered 38 C.F.R. §§ 4.40, 
4.45, and 4.59, and DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, a 10 percent rating takes into account some pain and 
functional impairment.  There is no indication that pain, 
weakness, fatigueability, incoordination or any other symptom 
or sign due to Achilles tendonitis with Haglund's deformity 
results in additional limitation of motion to a degree that 
would support a rating in excess of 10 percent for either 
foot/ankle. 

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, since the preponderance of the 
evidence is against the claims for higher ratings for the 
Veteran's right and left ankle/foot disabilities, the benefit 
of the doubt doctrine does not apply and the claims must be 
denied (aside from the grant of a separate 10 percent rating 
for a tender or painful left heel scar).  38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1), to accord justice in the 
exceptional case where the assigned schedular evaluation is 
found to be inadequate, the Under Secretary for Benefits or 
the Director of the Compensation & Pension Service, upon 
field station submission, is authorized to approve on the 
basis of the criteria set forth in 38 C.F.R. § 3.321 an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability.  38 C.F.R. § 3.321(b)(1); accord Thun 
v. Peake, 22 Vet App 111(2009).  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1); accord Thun, supra ("The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available extraschedular evaluations for 
that service-connected disability are inadequate").  Thus, in 
certain cases, where "the rating schedule will be inadequate 
. . . extra-schedular consideration permits VA to rate 
veterans who do not meet the criteria precisely."  Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  Accordingly, "initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability," and "if the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule."  Thun, supra. In such a case, "the assigned 
schedular evaluation is . . . adequate, and no referral is 
required."   .

If, however, "the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, the . . . Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Id.  When the Board determines that "the 
rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for . . . a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating."  Id.  (Emphasis added).

It should be noted that the claimant need not demonstrate 
that his or her service connected disability causes 
interference with "obtaining or retaining" employment, as 
such a test would "exact[] a higher standard than is required 
for a finding of 'marked interference with employment' under 
§ 3.321(b)(1)."  Id.  Instead, VA has contemplated and set 
such a higher standard in other regulations, namely 38 C.F.R. 
§§ 4.15 and 4.16, which govern total disability based on 
unemployability (TDIU). Id. (noting that "difficulty in 
obtaining or retaining employment is an element considered 
for establishing a rating of total disability based on 
individual unemployability (TDIU)").  As the Court has 
observed, "[t]o require the same showing to establish one 
factor for review in determining entitlement to 
extraschedular consideration would create an impermissible 
overlap between these two concepts and implies that they are 
sui generis in name only."  Id.  That is, "[c]onsistent with 
VA regulations and Court precedent, extraschedular 
consideration may be warranted for disabilities that present 
a loss of earning capacity that is less severe than one where 
the veteran is totally unemployable."  Id.

The Board itself may not assign an extraschedular rating in 
the first instance, but must leave that initial determination 
to the Under Secretary for Benefits or the Director of the 
Compensation & Pension Service.  Bowling v. Principi, 15 Vet. 
App. 1, 10 (2001) (recognizing that "the [Board] is not 
authorized to assign an extraschedular rating in the first 
instance under 38 C.F.R. § 3.321(b)"); accord Smallwood v. 
Brown, 10 Vet. App. 93, 98 (1997); Floyd, 9 Vet. App. at 94, 
95.  The Board may, however, consider and adjudicate the 
issue of whether the RO should refer such a matter to 
appropriate personnel for extraschedular consideration 
pursuant to the procedures of 38 C.F.R. § 3.321, and further 
may determine, after an initial review by the authorities 
pursuant to § 3.321(b)(1), the propriety of assigning an 
extraschedular evaluation.  Smallwood, supra (acknowledging 
that precedent did "not limit the [Board's] duty to consider 
whether an extra-schedular rating should be addressed by the 
appropriate official"); Floyd, supra ("38 C.F.R. § 
3.321(b)(1) acts as a funnel to channel requests for an 
extraschedular rating through certain officials who posses 
the delegated authority to assign such a rating in the first 
instance") (emphasis in original).

There had been no showing by the veteran that his right or 
left ankle/foot disability has caused marked interference 
with employment or necessitated frequent hospitalization 
beyond that contemplated by the rating schedule.  The Veteran 
was unable to return to work following his left ankle surgery 
but his post-operative residuals of that operation, which 
required a period of convalescence has been compensated; a 
100 percent temporary total rating under 38 C.F.R. § 4.30 was 
granted and extended to April 18, 2006 by the instant Board 
decision.  Otherwise, the evidence does not show marked 
interference with employment and neither foot/ankle 
disability has necessitated frequent hospitalizations.  In 
the absence of requisite factors, the criteria for submission 
for assignment of an extraschedular rating for this 
disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. 
Peake, 22 Vet. App. 111 (2008).

Extension of Temporary Total Disability Rating

As noted above, following left foot surgery, an RO decision 
in February 2006 granted the Veteran a temporary total 
disability rating for his left foot disability on the basis 
of convalescence under the provisions of 38 C.F.R. § 4.30, 
effective from the date of the surgery, February 17, 2006, to 
March 31, 2006.  On review of the evidence of record, the 
Board finds that the Veteran is entitled to an extension of 
that temporary total rating to April 18, 2006.  VA treatment 
records establish that the Veteran's VA podiatrist released 
him to unrestricted activity on April 19, 2006 and discharged 
him from the podiatry clinic.  Although the Board notes the 
Veteran's contention, as set forth in his March 27, 2006 
correspondence, that his VA doctor suggested he request "at 
least another month" of temporary total disability, the VA 
treatment records do not confirm such convalescence.  
Instead, the Veteran's VA doctor estimated at the time of the 
surgery that the Veteran would require 4-6 weeks post-
operative convalescence for "complete healing."  The record 
reflects that this estimate was accurate.  On February 22, 
2006, the Veteran was non-weight bearing and was using 
crutches and a surgical shoe.  On March 1, 2006, the Veteran 
remained non-weight bearing.  On March 22, 2006, the 
Veteran's doctor indicated that he could progress to weight 
bearing.  As discussed above, the Veteran was released to 
unrestricted activity and discharged from the podiatry clinic 
on April 19, 2006.  It was more than two months later that 
the Veteran returned with complaints of pain.  The fact that 
the VA medical reports reflect post-surgery progress and do 
not include a competent opinion that the Veteran had to avoid 
work beyond April 19, 2006 is more probative than the 
Veteran's assertion.  The Board also notes that the private 
doctor's April 2007 statement, wherein he estimated that 
recovery time for the type of surgery the Veteran had was 6-9 
months, was not specific to the Veteran and, as noted above, 
the contemporaneously recorded medical evidence does not 
support such an opinion.  The preponderance of the relevant 
medical evidence of record weighs against the claim that the 
Veteran had severe postoperative left foot residuals, to 
include incompletely healed surgical wounds, necessitating 
convalescence beyond April 18, 2006.

As the preponderance of the evidence is against an extension 
of the Veteran's temporary total rating beyond April 18, 
2006, the benefit of the doubt doctrine does not apply to 
this aspect of the claim.  38 U.S.C.A. § 5107(b); Ortiz, 
supra.







ORDER

An initial or staged rating in excess of 10 percent for right 
Achilles tendonitis with Haglund's deformity is denied. 

An initial or staged rating in excess of 10 percent for left 
Achilles tendonitis with Haglund's deformity, status post 
surgical repair, is denied. 

An initial rating of 10 percent, but none greater, for a 
painful scar of the left heel from a surgical repair of the 
Achilles tendon is granted.

An extension of the Veteran's temporary total rating to April 
18, 2006 based upon convalescence following surgery on his 
service-connected left foot, but no further than that date, 
is granted.



                                                            
____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


